Citation Nr: 1018747	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  05-37 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to 
July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in November 2004 by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim for entitlement 
to service connection for diabetes mellitus.  

The Veteran and his spouse testified during a hearing before 
the undersigned Veterans Law Judge in July 2008; a transcript 
of that hearing is of record. 

In July 2008 the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a July 2008 written statement included in the 
record.  The Board previously accepted this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2007).

In August 2008 the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for further development.  The 
development has been completed, and the case is before the 
Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The evidence of record does not demonstrate, nor does the 
Veteran allege, that he served within the land borders or in 
the inland waters of the Republic of Vietnam while on active 
duty; therefore, exposure to an herbicide agent is not 
presumed.


3.  Although post-service treatment records reflect a 
diagnosis of diabetes mellitus controlled by diet in 2003, 
competent medical evidence does not reflect a current 
diagnosis of diabetes mellitus, or that diabetes mellitus was 
caused or aggravated by events during military service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure 
or other causes.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
diabetes mellitus was received in January 2004.  Thereafter, 
he was notified of the general provisions of the VCAA by the 
Seattle RO in correspondence dated in March 2004 and October 
2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in September 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in October 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and VA and private treatment 
records have been obtained and associated with his claims 
file.  He has also been provided with VA diabetes mellitus 
examinations to assess the current nature and etiology of his 
claimed diabetes mellitus disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Service Connection - Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran is entitled to a presumption of service 
connection if he is diagnosed with type 2 diabetes mellitus, 
or other enumerated diseases, associated with exposure to 
certain herbicide agents, if he served in the Republic of 
Vietnam during the prescribed period.  38 C.F.R. §§ 3.307, 
3.309 (2009); 38 U.S.C.A. § 1116 (West 2002 & Supp. 2009).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  C.F.R. § 3.307(a) (2009).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a) (2009).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran does not contend, nor do his service records 
show, that he served in Vietnam, or was otherwise exposed to 
herbicides during active duty.  Instead, he contends that he 
began to manifest symptoms of diabetes mellitus during 
service, including elevated blood sugar, trouble with his 
eyes, and fatigue, and that he now has diabetes mellitus.

A February 1974 enlistment examination report showed normal 
endocrine system findings.  A February 1976 urinalysis was 
negative for glucose in the urine.  A December 1976 
urinalysis in conjunction with an occupational physical 
examination reported negative sugar in the urine.  Similar 
findings were noted on urinalysis in May 1978 and March 1986.  
A January 1989 service treatment note indicated that the 
Veteran's fasting blood sugar (FBS) was 118 mg/dL and 
diagnosed FBS in the slightly high NL (normal) range.  
Follow-up screening was recommended for a year later.  In a 
June 1990 family practice clinic note, the Veteran was seen 
for follow-up of bronchitis.  The assessment included history 
of decreased vision; ophthalmologist concerned about diabetes 
mellitus.  In a May 1991 eye clinic treatment note, he 
complained of his left eye feeling weaker, and that he was 
borderline diabetic.  A January 1994 urinalysis report was 
negative for glucose.  In an undated report of medical 
history, which appears to be from 1993 or later because it 
refers to medical treatment in 1993, the Veteran reported a 
history of having sugar or albumin in his urine.  The 
physician's summary indicated that sugar was found in the 
urine in 1990, etiology unknown, not treated, none this exam.  
A February 1994 retirement physical examination report 
included the results of a urinalysis which was negative for 
sugar.  The lab report noted a blood glucose level of 84 
mg/dL, with the reference range being 70 to 110 mg/dL.  

In a post-service VA general medical examination report dated 
in September 1994, the Veteran described feeling extremely 
lethargic for the past six or seven years and believed it may 
be due to exposure to chemicals.  No diagnosis as to his 
lethargy had been established.  The assessment included 
exposure to chemicals.

Private treatment records from Sacred Heart Medical Center 
dated in September 1996 pertained to severe obstructive sleep 
apnea.

A fee-basis general medical examination report dated in 
September 2002 contained no complaints, findings, or 
reference to diabetes mellitus.

In a VA urgent care note dated in October 2003, the 
assessment was diabetes mellitus newly diagnosed good 
control.  Additional VA treatment notes indicated that the 
Veteran received ongoing treatment for diabetes mellitus, 
controlled through diet.

The Veteran's claim for service connection for diabetes was 
received in January 2004.  He cited the 1989 elevated glucose 
reading and the May 1991 note referring to him as borderline 
diabetic, and he indicated that he was regularly checking his 
blood, but not taking any medications.

In a July 2004 VA diabetes mellitus opinion report, the VA 
physician indicated that service treatment records as well as 
VA and private treatment records were available for review.  
The physician opined that given the available medical 
information in the claims file, there was not enough testing 
data to diagnose type II diabetes mellitus prior to 2004. 

In July 2008 the Veteran testified that during service his 
borderline-diabetic symptoms included eye trouble and 
fatigue; he denied other symptoms related to diabetes.  His 
wife testified that he had excessive thirst during active 
duty because he was always walking around with something to 
drink.  The Veteran also testified that he was diagnosed with 
diabetes in 2003, which he controls with diet.  He contended 
that his fatigue during service was due to diabetes and not 
due to sleep apnea for which he is service connected.  He 
denied any military service in Vietnam, Thailand, or 
Cambodia.

In July 2008 he submitted several Board decisions pertaining 
to other Veterans and an excerpt from "Pathophysiology: The 
Biologic Basis for Disease in Adults & Children" related to 
diabetes, in support of his contention that the January 1989 
elevated glucose reading was an early manifestation of 
diabetes.

In a VA diabetes mellitus examination report dated in March 
2009, the examiner indicated that the Veteran did not have 
diabetes mellitus because his A1C (glycosylated hemoglobin) 
on examination was 5.9, and he was not on any medications for 
diabetes mellitus.

In a VA medical opinion report dated in May 2009, the 
physician indicated that he reviewed the claims folder 
extensively.  The diagnosis was no evidence of type II 
diabetes mellitus or any other diagnosis of diabetes.  He 
noted that in the past the Veteran had glucose intolerance at 
several times due to exogenous obesity, weighing nearly 300 
pounds.  He opined that there was no evidence in the claims 
folder, including service treatment records, that the 
requirements for a diagnosis of diabetes mellitus have been 
met.  He reasoned that he had never had elevated hemoglobin 
A1C readings.  He also stated that he has had intermittent 
elevations in both his fasting and two-hour postprandial 
blood sugars, which is compatible with glucose intolerance, 
morbid obesity, and stress.

In connection with the claim, the Board has considered the 
assertions that the Veteran, his wife, and representative 
have advanced on appeal.  The Board finds that the Veteran is 
competent to describe symptomatology such as fatigue and 
decreased vision; however, diabetes mellitus is not a 
disorder that may be diagnosed by its unique and readily 
identifiable features or that is capable of lay observation.  
Instead, the presence of diabetes mellitus is a determination 
that is "medical in nature."  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Therefore, his assertions that an in-
service elevated glucose reading, decreased vision, and 
fatigue were early manifestations of diabetes mellitus, and 
that he currently has diabetes mellitus, are not competent 
evidence in support of the claim.

In this regard, the Board finds that the May 2009 medical 
opinion is persuasive because it was supported by a medical 
rationale and competent medical evidence, which showed no 
evidence of a current diabetes disability on examination in 
March 2009.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
302-04 (holding that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion that 
contributes to the probative value to a medical opinion).  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  In order to prevail on the issue of service connection 
there must be: medical evidence of a current disability, 
medical evidence, or in some cases lay evidence, of in-
service incurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  In the present case, neither a 
competent diagnosis of a current diabetes mellitus disorder 
nor medical evidence of a nexus between any claimed in-
service symptomatology and any current complaints has been 
provided.  Therefore, the claim for service connection for 
diabetes mellitus must be denied.

For all the foregoing reasons, the claim for service 
connection for diabetes mellitus must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

ORDER

Entitlement to service connection for type II diabetes 
mellitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


